Exhibit 10.64

  

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made as of the 1st day of April 2013 ("Effective Date").

 

BETWEEN:

 

BIORIGINAL FOOD & SCIENCE CORP.

 

Herein called "Bioriginal" or the "Corporation"

AND:

 

JOE REINHARD HERMAN VIDAL

 

Herein called "Vidal"

 

WHEREAS Vidal has served Bioriginal as an officer of the corporation since
February 1, 1999;

 

AND WHEREAS the parties wish to set out in writing their agreement (the
"Agreement") on the current arrangements between them respecting the employment
of Vidal by Bioriginal;

 

AND WHEREAS Bioriginal has been acquired by and amalgamated with 101220238
Saskatchewan Ltd.;

 

AND WHEREAS Bioriginal wishes to amend and restate the Agreement between the
Parties.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that the parties covenant and agree as
follows:

 

SECTION 1

RESPONSIBILITIES

 

1.1     For the purposes of this Agreement references to "Bioriginal" or the
"Corporation" shall mean Bioriginal and its subsidiaries.

 

1.2     Bioriginal agrees to continue to employ Vidal. As of the effective date
of this Agreement Vidal’s management titles and scope of obligations will be as
follows:

 

(a)     Chief Executive Officer.

 

It shall be Vidal's responsibility to faithfully and competently perform all of
the services ordinarily required of an officer of Bioriginal and its
subsidiaries in the position named above.

 

1.3     Vidal covenants to perform to the best of his ability such tasks at such
locations as are from time to time reasonably required by Bioriginal and which
are consistent with the nature of the skills and duties for which Vidal is being
retained.

 

1.4     Vidal agrees to devote all of his business time, skill, energies and
efforts to the execution of the duties required by Bioriginal. In particular,
Vidal agrees that he will not, without the consent in writing of the Board of
Directors of the Corporation (the "Board") (such consent not to be unreasonably
withheld, recognizing that Vidal's primary responsibility is his duties with
Bioriginal), undertake any other business or occupation or become a director,
officer, employee or agent of any other business enterprise.

 

1.5     Bioriginal agrees that Vidal shall be given the authority, and Vidal
agrees to carry out the duties and accept the responsibilities normally
associated with the position of Chief Executive Officer and such other duties as
Vidal and the Board may from time to time determine.

 

 
1

--------------------------------------------------------------------------------

 

 

1.6     Vidal shall report to the Board.

 

1.7     The parties agree that Vidal's performance will be reviewed at least
once each year by the Board, in a manner similar to the annual reviews conducted
of the performance of other employees of Bioriginal. Any salary adjustments will
be subject to any required approval process prescribed by the Unanimous
Shareholder Agreement of Bioriginal.

 

SECTION 2

REMUNERATION AND BENEFITS

 

2.1      The parties agree that Vidal's base salary will be $205,000.00 per
annum, payable in equal monthly instalments at the end of each month.

 

2.2     Bioriginal agrees to provide the following benefits to Vidal, in
addition to Vidal's base salary:

 

 

(a)

The same group life, accident, medical and dental insurance benefits and stock
option plan as are made available to other senior employees of Bioriginal;

 

 

(b)

Five weeks vacation and other leave in accordance with Bioriginal's standard
policy for its employees;

 

 

(c)

A $500.00 per month car allowance; and

 

 

(d)

Memberships in golf club(s} and business club(s), the total cost of which is not
to exceed $7,000 per annum for 2013, and for subsequent years not to exceed
the same amount adjusted for inflation.

 

2.3     Vidal shall be entitled to be reimbursed for all expenses, other than
personal or living expenses, reasonably incurred by him in the performance of
his duties under this Agreement. Bioriginal shall be entitled to require
reasonable documentation in relation to any such expenses before reimbursing
Vidal for those expenses.

 

2.4     Bioriginal agrees to pay to Vidal variable pay in accordance with the
variable pay formula approved from time to time by the Board for senior
management of Bioriginal. For each fiscal year Vidal may earn a bonus of up to
50% of his base salary, if Vidal meets the objectives established by the Board
of Directors. For the fiscal year ending March 31, 2014, Vidal may earn a bonus
of up to 50% of his base salary. At the discretion of the Board, the bonus may
be reduced or eliminated entirely if the objectives are not met or it may be
increased if the objectives are surpassed.

 

SECTION 3

TERMINATION OF AGREEMENT

 

3.1     Notwithstanding any other provisions herein and without prejudice to
rights accrued to Vidal to the Date of Termination (as defined herein), this
Agreement shall terminate automatically upon the earlier of the death of Vidal
or on the Date of Termination. The "Date of Termination" will be, as applicable:
(i) the date Bioriginal terminates Vidal in accordance with Section 3.2 hereof;
(ii) the date Bioriginal requests Vidal to cease his duties under this
Agreement; (iii) Vidal resigns for Constructive Dismissal in accordance with
Section 3.4 hereof; (iv) the date Vidal commences his retirement in accordance
with Section 3.5 hereof; or (v) the date determined in accordance with Section
3.6 hereof.

 

 

 
2

--------------------------------------------------------------------------------

 

 

3.2     Nothing in this Agreement shall restrict or impair Bioriginal's right to
terminate the employment of Vidal without compensation:

 

 

(a)

at any time by notice in writing from Bioriginal to Vidal for just cause, which
without limiting the generality of the foregoing, shall include:





 



 

i.

serious misconduct;

 

 

ii.

breach of fiduciary duty;

 

 

iii.

failure to obey the lawful direction of Bioriginal;

 

 

iv.

 fraud;

 

 

v.

theft;

 

 

vi.

willful breach or habitual neglect of significant and material duties Vidal is
required to perform;

 

 

vii.

a failure to hold Confidential Information in confidence as described in section
4.5 hereof; and

 

 

viii.

breach of a restrictive covenant of this Agreement.

 

 

(b)

if Vidal shall become permanently disabled, at any time by notice in writing
from Bioriginal to Vidal. For the purposes of this subsection 3.2(b), Vidal
shall be deemed to be permanently disabled immediately following:

 

 

i.

any period of 365 consecutive days during which he is prevented, notwithstanding
reasonable efforts to accommodate the disability, from performing his essential
duties as an executive of Bioriginal for more than 182 days in the aggregate by
reason of illness or mental or physical disability, or

 

 

ii.

his being found of unsound mind or incapable of managing his own affairs by the
final judgement or order of a court of competent jurisdiction.

 

3.3     For the purposes of this Agreement, "Constructive Dismissal" shall be
deemed to have occurred if there exists any material adverse change without the
prior written consent of Vidal in the title, status, position, job function,
compensation or reporting responsibilities of Vidal from those current on the
Effective Date.

 

3.4     At any time, Bioriginal may terminate Vidal's employment in accordance
with this Section 3.4. In the event employment of Vidal is: (i) terminated by
Bioriginal for reasons other than for just cause; or (ii) the resignation of
Vidal as a result of a Constructive Dismissal, Vidal shall be entitled to the
following:

 

 

(a)

the number of months' compensation in lieu of notice calculated as follows:

 

 

i.

five (5) months, plus

 

 

ii.

one (1) month for each completed year of service with Bioriginal,

          to a maximum of eighteen (18) months in total (the "Severance
Period"), inclusive of Base Salary and Bonus (the "Severance"), which Severance
will be calculated as an average of the Base Salary plus Bonus paid to Vidal in
the two year period immediately prior the commencement of the Severance Period
(as defined herein). The foregoing amounts may be paid to Vidal in a lump sum or
by salary continuance for the Severance Period at Bioriginal's sole discretion;

  



 

(b)

Vidal's options granted under any employee stock option plan shall not expire as
a result of him ceasing to be eligible to receive stock options as may be
defined in any employee stock option plan but shall expire in accordance with
the terms thereof;



 

 
3

--------------------------------------------------------------------------------

 

  

 

(c)

any payment to Vidal under this Section 3.4 shall be deemed to include all
required termination and/or severance payments pursuant to the provisions of The
Labour Standards Act (Saskatchewan) as amended from time to time;

 

 

(d)

to the extent that such insurance plans permit, continued entitlement under all
group medical, dental and insurance plans, excluding short and long term
disability plans and pension plan, to which Vidal is entitled on the Date of
Termination (as defined below). Such continuation of benefit entitlement shall
be for a period equal to the Severance Period or until the date Vidal becomes
employed elsewhere wherein comparable benefits are provided, whichever date
comes first. To the extent the continuance of certain benefit plans, including
short and long term disability, is not permitted, Bioriginal shall pay to Vidal,
no later than thirty (30) days after the Date of Termination, an amount equal to
the anticipated cost to Bioriginal of those benefits for the Severance Period;
and

 

 

(e) 

any shares held by Vidal in Bioriginal shall be dealt with in accordance with
the terms of any unanimous shareholders' agreement which may be in force from
time to time.

 

3.5     Vidal may, by providing six (6) months notice in writing to Bioriginal
(the "Notice Period"), terminate this Agreement and his employment with
Bioriginal. In such circumstance, Bioriginal may request that Vidal cease duties
prior to the expiry of the Notice Period. Bioriginal shall, in such event, pay
to Vidal an amount equal to the difference between what Vidal would have
received had the employment of Vidal been continued for the Notice Period and
the amount actually paid by Bioriginal to Vidal during the Notice Period. In the
event Vidal provides such notice to Bioriginal, the "Date of Termination" shall
mean the last day on which Vidal works for Bioriginal. Bioriginal agrees to use
reasonable efforts to require a shorter notice period from Vidal and in
particular, but without limitation, covenants to waive a portion of the Notice
Period if Bioriginal is able to secure a suitable replacement for Vidal,
providing for appropriate transition, before the and of the Notice Period.

 

3.6     Vidal agrees to give Bioriginal the same notice of his retirement as is
provided under paragraph 3.5 above.

 

SECTION 4

CONFIDENTIALITY

 

4.1      In the course of carrying out and performing his duties and
responsibilities to Bioriginal, Vidal shall obtain access to and be entrusted
with Confidential Information, as defined herein, relating to the business of
Bioriginal.

 

4.2      The term "Confidential Information" as used in this Agreement means all
trade secrets, proprietary information and other data or information (and any
tangible evidence, record or representation thereof), whether prepared,
conceived or developed by an employee or consultant of Bioriginal or received by
Bioriginal from an outside source which is maintained in confidence by
Bioriginal or from any of its customers to obtain a competitive advantage over
competitors who do not have access to such trade secrets, proprietary
information, or other data or information. Without limiting the generality of
the foregoing, Confidential Information includes:

 

 

(a)

any ideas, improvements, know-how, research, inventions, innovations, products,
services, sales, scientific or other formulae, patterns, processes, methods,
machines, manufactures, compositions, processes, procedures, tests, treatments,
developments, technical data, designs, devices, patterns, concepts, computer
programs, computer code, creative development, training or service manuals,
plans for new or revised services or products or other plans, items or strategy
methods on compilation of information, or works in process that relate to the
business of Bioriginal, or that result from its marketing, research and/or
development activities;

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

(b)

any information relating to the relationship of Bioriginal with any clients,
customers, suppliers, principals, contacts or prospects of the Corporation and
any information relating to the requirements, specifications, proposals, orders,
contracts or transactions of or with any such clients, customers, suppliers,
principals, contacts or prospects of Bioriginal, including but not limited to
client lists,

 

 

(c)

any sales plan, marketing material, plan or survey, business plan or
opportunity, product or service development plan or specification, business
proposal or business agreement; and

 

 

(d)

any information relating to the present or proposed business of Bioriginal.

 

4.3     Vidal agrees that the Confidential Information is and will remain the
exclusive property of Bioriginal. Vidal also agrees that the Confidential
Information:

 

 

(a)

constitutes a proprietary right which Bioriginal is entitled to protect; and

 

 

(b)

constitutes information and knowledge not generally known to the trade.

 

4.4      Vidal understands that the Bioriginal has from time to time in its
possession information belonging to others or which is claimed by others to be
confidential or proprietary and which Bioriginal has agreed to keep
confidential. Vidal agrees that all such information shall be Confidential
Information for the purposes of this Agreement.

 

4.5     Vidal acknowledges and agrees that any Confidential Information
disclosed to Vidal is in the strictest confidence and Vidal agrees to maintain
and hold in strict confidence all Confidential Information disclosed to him. The
disclosure of any such Confidential Information by Vidal in any form whatsoever
except (i) as required in performance by Vidal of his duties hereunder and in
furtherance of the best interest of Bioriginal, (ii) as authorized by Bioriginal
including under a non-disclosure agreement authorized by the Board, or (iii) as
permitted under section 4.8 of this Agreement, is and shall be considered a
fundamental breach of this Agreement and shall entitle Bioriginal to terminate
immediately this Agreement for just cause without further payment to Vidal.

 

4.6     Except in accordance with this Article 4, Vidal shall not:

 

 

(a)

duplicate, transfer, disclose or use nor allow any other person to duplicate,
transfer or disclose any of the Confidential Information; or

 

 

(b)

incorporate, in whole or in part, within any domestic or foreign patent
application that is not for the benefit of Bioriginal, any proprietary or
Confidential Information disclosed to Vidal by Bioriginal.

  

4.7     Vidal will safeguard all Confidential Information to which Vidal has
access at all times so that it is not exposed to or used by unauthorized
persons, and will exercise at least the same degree of care that he would use to
protect his own confidential information.

 

4.8     The restrictive obligations set forth above shall not apply to the
disclosure or use of any Confidential Information which:

 

 

(a)

is or later becomes publicly known under circumstances involving no breach of
this Agreement by Vidal;

 

 

(b)

is already known to the Vidal outside his work for Bioriginal at the time of
receipt of the Confidential Information;

 

 
5

--------------------------------------------------------------------------------

 

  

 

(c)

is lawfully made available to Vidal by a third party; or

 

 

(d)

is required by law to be disclosed but only to the extent of such requirement
and Vidal shall immediately notify in writing the Board of the Corporation upon
receipt of any request for such disclosure.

 

SECTION 5

EMPLOYER'S PROPERTY

 

5.1     Vidal acknowledges that all items of every nature or kind created or
used by him pursuant to his employment under this Agreement, or furnished by
Bioriginal to him, and all equipment, vehicles, credit cards, books, records,
reports, files, manuals, diagrams, literature, data, including Confidential
information, as defined in Section 4.2 above, and other materials shall remain
and be considered the exclusive property of Bioriginal at all times and shall be
surrendered to Bioriginal, in good condition, promptly at the request of
Bioriginal or, in the absence of a request, on termination, as established under
this Agreement, of the employment of Vidal by Bioriginal.

SECTION 6

NON-COMPETITION

 

6.1     Vidal agrees that upon termination of this Agreement, he will not carry
on, be involved with or engage in a business in competition with the business of
Bioriginal, whether as a shareholder, director, employee, officer, financier,
consultant or otherwise, in the geographical area within which to Vidal's
knowledge Bioriginal planned to conduct its business operations in the twelve
(12) month period immediately following the Date of Termination. Vidal agrees
that in particular, without limiting the generality of the phrase, a "business
in competition with the business of Bioriginal" includes:

 

 

(a)

the sale of products which compete with the products of Bioriginal, whether
products in existence at the Date of Termination or products which to Vidal's
knowledge Bioriginal plans to commence selling within 12 months of that date,

 

(b)

the contracting for sources of supplies that are needed by Bioriginal to develop
or continue product lines distributed or to Vidal's knowledge intended to be
distributed by Bioriginal within 12 months of the Date of Termination, and

 

(c)

the sale of products which compete with products sold by customers of
Bioriginal, or intended to be so sold within 12 months of the Date of
Termination, if such products sold by customers of Bioriginal were purchased
from Bioriginal.

 

SECTION 7

NON-SOLICITATION

 

7.1      Vidal will not, for a period of twelve (12) months from the Date of
Termination of this Agreement:

 

 

(a)

directly or indirectly, either personally, through an agent or by letters,
circulars or advertisements, contact for the purpose of solicitation or actually
solicit any person, firm, association, syndicate, joint venture, collaboration,
corporation, business entity or crown corporation who/which is or was a customer
of Bioriginal on or at any time within the two years before the Date of
Termination of this Agreement or who was planned to become a customer of
Bioriginal within twelve months after the Date of Termination of this Agreement.

 

 

(b)

induce or attempt to induce any person who was an employee of or independent
contractor to Bioriginal at the Date of Termination of this Agreement to leave
the employ of or cease to be a contractor to Bioriginal, whether to join Vidal
in a similar enterprise or otherwise.

 

 
6

--------------------------------------------------------------------------------

 

  

 

(c)

either directly or indirectly, solicit, divert or take away any staff, temporary
personnel, trade, or business from Bioriginal, or otherwise compete for accounts
or personnel which become known to him or her through his or her relationship
with Bioriginal and agrees not to influence or attempt to influence any of
Bioriginal's customers, suppliers, or resellers or personnel not to do business
with Bioriginal or take any action which may be reasonably foreseen to result in
harm to Bioriginal.

 

SECTION 8

INVENTIONS

 

8.1     Vidal acknowledges and agrees that Bioriginal will acquire, by virtue of
the employment relationship, all intellectual property rights in all writings,
products, developments or services, inventions, improvements and ideas, whether
or not patentable (the "Works") which Vidal makes, conceives, discovers or
develops while he is employed by Bioriginal, whether during working hours or at
any other time, which relate to or are used or intended for use in connection
with any business carried on by Bioriginal. Vidal agrees to make full disclosure
to Bioriginal of all such Works and to do all things that may be necessary to
confirm the ownership by the Bioriginal of such Works, including, without
limitation, to enable Bioriginal to apply for and secure copyrights and patents
for those Works in Canada and elsewhere. Vidal acknowledges that he is not
entitled to any additional payment in regard to such Works. Vidal further agrees
to at all times cooperate with Bioriginal in the prosecution or defense of any
lawsuit related to Bioriginal's activities in connection with any Works, whether
during the term of his employment or after its termination.

 

SECTION 9

INJUNCTIVE RELIEF

 

9.1     Vidal acknowledges and agrees that the restrictions on competition set
out in Section 6.1 above are reasonable both with respect to area and time, and
Vidal hereby waives any defenses to the strict enforcement thereof by
Bioriginal. Vidal further, agrees that in the event of any violation of Sections
6 or 7 or paragraphs 4.3, 4.4, 4.5, 4.6 or 4.7 of this Agreement, Bioriginal, in
addition to any other right or relief to which it may be entitled, shall be
entitled to an injunction restraining further breaches of this Agreement. Vidal
acknowledges that Bioriginal's business cannot be properly protected from
potential adverse consequences of his actions other than by the restrictions set
forth in this Agreement.

 

SECTION 10

GENERAL COVENANTS

 

10.1     Where applicable, time is of the essence of this Agreement.

 

10.2     This Agreement constitutes the whole of the agreement and is intended
to define and describe Bioriginal-employee relationship between the parties. No
provision shall be altered or waived unless that alteration or waiver is signed
in writing by both parties.

 

10.3     Any demand, notice or other communication to be given in connection
with this agreement shall be given in writing and shall be given by personal
delivery or by facsimile or electronic mail (as the case may be) to the
recipient as follows:

 

 
7

--------------------------------------------------------------------------------

 

 

To Bioriginal:

 

The Mall at Lawson Heights

Unit A28, 134 Primrose Drive

Saskatoon, Saskatchewan S7K5S6

Attention:     Michael Meekins

Fax:     (306) 934-0099

 

To Vidal:

 

Saskatoon, Saskatchewan

S7K 7V5

 

or to such other address, individual or electronic communication number or
address as may be designated by notice given by either party to the other. Any
demand, notice or other communication given by personal delivery shall be
conclusively deemed to have been given: (i) on the day of actual delivery
thereof; (ii) if given by e-mail, on the date sent; and (iii) if given by
facsimile, on the business day following that transmission.

 

10.4     Each of the covenants, provisions, articles, sections, subsections and
other subdivisions of this Agreement is severable from every other covenant,
provision, article, section, subsection or subdivision, and the invalidity or
unenforceability of any one or more covenants, provisions, articles, sections,
subsections or subdivisions of this agreement shall not affect the validity or
enforceability of the remaining covenants, provisions, articles, sections,
subsections and subdivisions.

 

10.5     No modification or amendment to this Agreement, except modifications
expressly contemplated by this Agreement, including, without limitation, changes
to Vidal's base annual salary, will be effective unless in writing and signed by
the parties.

 

10.6     The division of this Agreement into sections and the heading of each
section is for convenience of reference and shall not affect the construction or
interpretation of this Agreement.

 

IN WITNESS WHEREOF the parties have executed this Agreement the day and year
first above written.

 

 

 

BIORIGINAL FOOD & SCIENCE CORP.

 

 

 

 

 

                  Per: /s/Michael Meekins       Michael Meekins, President      
                   

 

Per:

/s/Joseph Vidal

 

    JOE REINHARD HERMAN VIDAL  

 

 

8